Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narita (US 2009/0082952 A1).
Regarding claim 1, Narita disclosed a route search apparatus (1) (Figure 1), comprising: a display unit (18) that is configured to display information, such as a vehicle mark on a map, a route, a route with minimum level of carbon dioxide discharge, etc. (see at least paragraphs 0040, 0041, and 72-83); a calculation unit that calculates a carbon dioxide discharge amount being discharged from an internal combustion engine of a vehicle per section in a route from a start place to destination (paragraph 0009).  Narita further illustrates that the total carbon dioxide discharge for the route from a start place to a destination is calculated by summing up the carbon dioxide discharge for each of the link in the route (paragraph 0067).  Accordingly, Narita suggests “displaying a candidate route with an estimated amount of carbon dioxide recovered by the search apparatus if the vehicle is driving on the candidate route.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Narita’s route search apparatus as discussed herein above for informing the user the vehicle an estimated amount of recovery of carbon dioxide for a candidate route.
Regarding claim 2, Narita teaches that the display unit (18) is configured to display a plurality of routes (Figure 9, the displays shows the carbon-minimum route A, a shortest-distance route B, and a shortest-time route C.) Narita further teaches that in the display process, the total carbon dioxide discharge is calculated for each of said routes (Figure 10, paragraph 0083).
Regarding claim 3, Narita teaches that the display unit (18) display the carbon- minimum route A which is a route with fuel-minimum route that minimizes the fuel consumption between the start location and the destination (paragraph 0098).
Regarding claim 4, Narita teaches the carbon dioxide discharge comparison screen shows a screen for comparing the carbon dioxide discharge of the carbon- minimum route A, the shortest-distance route B, and the shortest-time route C (Figure 9, Figure 10; paragraph 0084).
Regarding claim 5, Narita further suggests that the display (18) shows a collection of locations (e.g., location A, B, and C) where the location A is the priority route having a minimum carbon dioxide discharge (see at least paragraphs 0079, and 0080).
Regarding claim 6, Narita further teaches that the display unit (18) shows a comparison screen, where the locations A, B, and C are shown, where the travel time of the routes A, B, and C are compared with each other (paragraph 0093).
Regarding claim 7, Narita further suggests that the display unit (18) shows a comparison screen, where the locations A, B, and C are shown, from which the location B on which the route leads to the destination is a minimum travel time route.
Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narita (US 2009/0082952 A1) and in view of Scofield (US 2014/0229255 A1).
Regarding claim 8, Narita is not disclosing or even suggesting the features of “a server configured to be able to communicate with the information provision apparatus, wherein the server comprises an incentive granting part configured so as to grant to the driver of the vehicle an incentive corresponding to the estimated amount of recovery of the selected candidate route when receiving from the information provision apparatus a notification to the effect that the vehicle has actually driven over the candidate route selected by the occupant.”
Scofield disclosed an incentive-based traffic management system that incentivize drivers who travel particular routes where the carbon dioxide concentrations are low (paragraphs 0019 and 0028).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Narita’s route search apparatus as discussed herein above with the teaching of incentivizing drivers as taught by Scofield for avoiding traffic congestion on a particular roads or geographic regions during a particular time.
Regarding claim 9, Scofield further teaches that the system (206) communicates with the recipient device (210) to send the inceptive to the user of the recipient device (210) (see at least paragraphs 0030-0032).
Examiner’s Comments Regarding Another Cited Reference
The patent application publication No. US 2017/0030234 A1 (Hyde reference) discloses systems and methods for managing emissions from an engine of a vehicle. The main idea of the Hyde’s invention is to removing carbon dioxide from combustion gas from an engine of the vehicle.  However, Hyde is silent regarding “an information display processing part configured to display information, relating to a candidate route to a destination of the vehicle and an estimated amount of recovery of carbon dioxide which would be recovered by the carbon dioxide recovery system if driving on the candidate route, linked together on the display part.”
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
The applicant’s arguments that neither Narita alone nor in combination discloses or suggests the limitations of “an information apparatus configured to provide information to an occupant of a vehicle provided with a carbon dioxide recovery system, the information provision apparatus including at least a display part configured to display information, and an information displaying processing part configured to display information, relating to a candidate route to a destination of the vehicle and an estimated amount of recovery of carbon dioxide which would be recovered by the carbon dioxide recovery system if driving on the candidate route, linked together on the display part.”  According to applicants, Narita is merely directing a route search apparatus for searching for and displaying a carbon dioxide discharge minimum route between a start place and a destination.  The arguments are not persuasive for the following reasons: Narita discloses and suggests all elements necessary to implement the desire use of the claimed apparatus.  For example, the display unit (18) is configured to display a route from a start place to a destination along with the level of carbon dioxide on each route (Notes: the level of carbon dioxide on route A is minimum to compare with that level on route B and C); b. the route search apparatus includes a calculation unit that is configured to calculate a carbon dioxide discharge amount being discharged from an internal combustion engine of a vehicle per section in a route from a start place to a destination, wherein the calculation unit further calculate the total carbon dioxide discharge for the route from a start place to a destination by summing up the carbon dioxide discharge for each of the link in the route.  Thus, the route search apparatus disclosed by Narita is not only an apparatus for searching a route with minimum carbon dioxide discharge from a start place to a destination, but also recovering the carbon dioxide discharge amount from the internal combustion engine of a vehicle when the vehicle travels from the start place to the destination.  The minimum carbon dioxide discharge amount is calculated based upon the minimum fuel consumption Q on each link of the route.
For at least the reasons set forth herein above, the 35 U.S.C. 103(a) rejection is still sustained.
Conclusions
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUAN C TO/Primary Examiner, Art Unit 3667